Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This document is responsive to applicant’s amendments filed 8/29/2022.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Zwolinski et al. (US 6,055,473) in view of Klein et al. (US PG Pub 2021/0394908).

Regarding claim 1, Zwolinski discloses:

A lateral support system for use in an ejection seat of an aircraft, comprising: a pump (64); a first side bladder (22, 30) fluidly coupled to the pump; a second side bladder (20, 32) fluidly coupled to the pump, the second side bladder configured to be disposed opposite the first side bladder (see fig 1); a controller (60) electrically coupled to the pump, the controller operable to command the pump to inflate at least one of the first side bladder and the second side bladder (see at least col 3, line 68 – col 4, line 8).
Zwolinski does not disclose:
a pre-set control in electronic communication with the controller, the first side bladder and the second side bladder each being configured to inflate to a pre-set level in response to the pre- set control receiving an identification input, the identification input including one of a pin code and a radio frequency identification (RFID) input.
Klein teaches a pre-set control (122 and 112) in electronic communication with a controller (110) to adjust an aircraft seat to a pre-set configuration (seat position and seat shape) utilizing an RFID input (122).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine Zwolinski with the pre-set control of Klein yielding the predictable result of providing the ability for a pilot to seamlessly retain and recall the desired preferences based on a plurality of mission related factors (see abstract).  

Regarding claim 2, Zwolinski as modified discloses:
The lateral support system of claim 1, further comprising a seat pad, wherein the first side bladder, the second side bladder, and the seat pad are a monolithic component (see Zwolinski fig 1).

Regarding claim 3, Zwolinski as modified discloses:
The lateral support system of claim 2, wherein the seat pad is a seat back pad, and wherein the first side bladder is disposed on a first side of the seat back pad, and wherein the second side bladder is disposed on a second side of the seat back pad (see Zwolinski fig 1).

Regarding claim 4, Zwolinski as modified discloses:
The lateral support system of claim 2, wherein the seat pad is a seat pan pad, wherein the first side bladder is disposed on a first side of the seat pan pad, and wherein the second side bladder is disposed on a second side of the seat pan pad (see Zwolinski fig 1).

Regarding claim 5, Zwolinski as modified discloses:
The lateral support system of claim 1, wherein the first side bladder is configured to be coupled to a seat pad on a first side, and wherein the second side bladder is configured to be coupled to the seat pad on a second side (see Zwolinski fig 1).

Regarding claim 6, Zwolinski as modified discloses:
The lateral support system of claim 5, wherein the seat pad is at least one of a seat pan pad and a seat back pad (see Zwolinski fig 1) for the ejection seat (intended use).
Alternatively, if one considers the ejection seat of claim 6 to be positively recited, then It would have been obvious to one of ordinary skill in the art at the time of filing to utilize the adaptive seating system of Zwolinski in an ejection seat for the purpose of providing comfort control in response to occupant attributes (see abstract).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zwolinski et al. (US 6,055,473) in view of Klein et al. (US PG Pub 2021/0394908) in further view of Mazzucchelli (US PG Pub 2020/0238874).

Regarding claim 7, Zwolinski as modified discloses the support system of claim 1, but does not disclose:  wherein the first side bladder and the second side bladder are each filled with an open-cell foam.  Mazzucchelli teaches a seat having a bladder filled with open-cell foam (see paragraphs 0041 and 0042).  It would have been obvious to one of ordinary skill in the art at the time of filing to combine Zwolinski as modified with the foam filled bladder of Mazzucchelli yielding the predictable result of providing a bladder that maintains the shape of the compressible solid body which can be arbitrary and not limited to the roundish and spherical shapes of known bladders (see paragraph 0042).

Claims 8-12, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stroud (US 5,427,331) in view of Zwolinski et al. (US 6,055,473) ) in further view of Klein et al. (US PG Pub 2021/0394908).

Regarding claim 8, Stroud discloses an ejection seat, but does not disclose the ejection seat having:
A controller; a seat back bolster system, comprising: a first side bladder configured to be coupled to a seat back pad of the ejection seat on a first side; and a second side bladder configured to be coupled to the seat back pad of the ejection seat on a second side, the second side opposite the first side; and a seat pan bolster system, comprising: a third side bladder configured to be coupled to a seat pan pad of the ejection seat on the first side; and a fourth side bladder configured to be coupled to the seat pan pad of the ejection seat on the second side and a pre-set control in electronic communication with the controller, the first side bladder, the second side bladder, the third side bladder and the fourth side bladder each being configured to inflate to a pre-set level in response to the pre-set control receiving an identification input, the identification input including one of a pin code and a radio frequency identification (RFID) input.
Zwolinski teaches a vehicle seat having:
A controller (60); a seat back bolster system (12), comprising: a first side bladder (30) configured to be coupled to a seat back pad of the seat on a first side; and a second side bladder (32) configured to be coupled to the seat back pad of the seat on a second side, the second side opposite the first side; and a seat pan bolster system (14), comprising: a third side bladder (22) configured to be coupled to a seat pan pad of the ejection seat on the first side; and a fourth side bladder (20) configured to be coupled to the seat pan pad of the ejection seat on the second side.
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the ejection seat of Stroud with the comfort control system of Zwolinski yielding the predictable result of providing adaptive seating comfort in response to occupant attributes.
Klein teaches a pre-set control (122 and 112) in electronic communication with a controller (110) to adjust an aircraft seat to a pre-set configuration (seat position and seat shape) utilizing an RFID input (122).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine Zwolinski with the pre-set control of Klein yielding the predictable result of providing the ability for a pilot to seamlessly retain and recall the desired preferences based on a plurality of mission related factors (see abstract).  

Regarding claim 9, Stroud as modified discloses:
The lateral support system of claim 8, further comprising the seat back pad and the seat pan pad (see Zwolinski fig 1).

Regarding claim 10, Stroud as modified discloses:
The lateral support system of claim 9, wherein the first side bladder, the second side bladder, and the seat back pad are a monolithic component (see Zwolinski fig 1).

Regarding claim 11, Stroud as modified discloses:
The lateral support system of claim 8, further comprising a pump (64) fluidly coupled to the first side bladder, the second side bladder, the third side bladder, and the fourth side bladder (see at least col 3, line 68 – col 4, line 8).

Regarding claim 12, Stroud as modified discloses:
The lateral support system of claim 11, further comprising a controller coupled to the pump, the controller operable to: select a selection of bladders including at least one of the first side bladder, the second side bladder, the third side bladder, and the fourth side bladder to fluidly isolate from a remainder of bladders; and command the pump to inflate the selection of bladders (see at least col 3, line 68 – col 4, line 8).

Regarding claim 14, Stroud as modified discloses:
The lateral support system of claim 8, wherein the first side bladder, the second side bladder, the third side bladder, and the fourth side bladder are each air bladders (see Zwolinski col 2, lines 24-40).

Regarding claim 15, Stroud discloses an ejection seat having a seat pan extending from a first side to a second side (see fig 1A); a seat pan pad coupled to the seat pan (see figs 1A and 1B); a seat back coupled to the seat pan (see figs 1A and 1B); a seat back pad coupled to the seat back (see figs 1A and 1B).  Stroud does not disclose: a controller; a first side bladder coupled to at least one of the seat pan pad and the seat back pad proximate the first side; and 65667.36500 / 126912US0118a second side bladder coupled to at least one of the seat pan pad and the seat back pad proximate the second side; and 4892-2040-75985Serial No.: 17/181,082 Docket No.: 65667.36500 / 126912US02 a pre-set control in electronic communication with the controller, the first side bladder and the second side bladder each being configured to inflate to a pre-set level in response to the pre- set control receiving an identification input, the identification input including one of a pin code and a radio frequency identification (RFID) input.
Zwolinski teaches a vehicle seat having a controller (60); a first side bladder coupled to at least one of the seat pan pad and the seat back pad proximate the first side (22, 30); and 65667.36500 / 126912US0118a second side bladder coupled to at least one of the seat pan pad and the seat back pad proximate the second side (20, 32).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the ejection seat of Stroud with the comfort control system of Zwolinski yielding the predictable result of providing adaptive seating comfort in response to occupant attributes.
Klein teaches a pre-set control (122 and 112) in electronic communication with a controller (110) to adjust an aircraft seat to a pre-set configuration (seat position and seat shape) utilizing an RFID input (122).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine Zwolinski with the pre-set control of Klein yielding the predictable result of providing the ability for a pilot to seamlessly retain and recall the desired preferences based on a plurality of mission related factors (see abstract).  

Regarding claim 16, Stroud as modified discloses:
The aircraft ejection seat of claim 15. wherein the first side bladder is coupled to the seat pan pad proximate the first side, and wherein the second side bladder is coupled to the seat pan pad proximate the second side (see Zwolinski fig 1).

Regarding claim 17, Stroud as modified discloses:
The aircraft ejection seat of claim 16, further comprising a third side bladder (30) coupled to the seat back pad proximate the first side. and a fourth side bladder (32) coupled to the seat back pad proximate the second side.

Regarding claim 18, Stroud as modified discloses:
The aircraft ejection seat of claim 16. wherein the first side bladder, the second side bladder, and the seat pan pad are a monolithic component (see Zwolinski fig 1).

Regarding claim 19, Stroud as modified discloses:
The aircraft ejection seat of claim 15, wherein the first side bladder (30) is coupled to the seat back pad proximate the first side, and wherein the second side bladder (32) is coupled to the seat back pad proximate the second side (see Zwolinski fig 1).

Regarding claim 20, Stroud as modified discloses:
The aircraft ejection seat of claim 19, wherein the first side bladder, the second side bladder, and the seat back pad are a monolithic component (see Zwolinski fig 1).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Stroud (US 5,427,331) in view of Zwolinski et al. (US 6,055,473) ) in further view of Klein et al. (US PG Pub 2021/0394908) in further view of Mazzucchelli (US PG Pub 2020/0238874).

Regarding claim 13, Stroud as modified discloses the support system of claim 8, but does not disclose:  wherein the first side bladder and the second side bladder are each filled with an open-cell foam.  Mazzucchelli teaches a seat having a bladder filled with open-cell foam (see paragraphs 0041 and 0042).  It would have been obvious to one of ordinary skill in the art at the time of filing to combine Stroud as modified with the foam filled bladder of Mazzucchelli yielding the predictable result of providing a bladder that maintains the shape of the compressible solid body which can be arbitrary and not limited to the roundish and spherical shapes of known bladders (see paragraph 0042).

Regarding claim 13, Stroud as modified discloses the support system of claim 8, but does not disclose:  wherein the first side bladder and the second side bladder, the third side bladder, and the fourth side bladder are each filled with an open-cell foam.  The examiner takes Official Notice that It would have been obvious to one of ordinary skill in the art at the time of filing to fill the bladders with open-cell foam for the purpose of increased comfort when at low inflation pressures.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is found in the Notice of Reference Cited (PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G DAVIS whose telephone number is (571)270-5005.  The examiner can normally be reached on Mon-Thurs 8am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD G DAVIS/
Primary Examiner, Art Unit 3644